DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 1/26/2021, in which claims 1, 14 and 19-27 have been amended, new claims 28-29 have been added and entered of record.
3.    Claims 1-29 are pending for examination.

Response to Remarks/Arguments
4.    Figures 1, 2A and 2B have been amended and included in the Amendment. Based on the amended figures, the objections of the drawings are withdrawn.
5.    Applicant’s remarks on pages 10-13 of the amendment with respect to the rejections of independent claims 1, 19 and 27, as currently amended, and their associated dependent claims under the 35 U.S.C. § 102 and § 103 have been fully considered but are moot in view of new ground(s) of rejection below.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
7.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
9.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
10.     Claims 1-4, 6, 9-12, 15-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (U.S. Patent Application Publication 2017/0309326, hereinafter “Sawada”, cited in the previous Office Action dated 12/01/2020), in view of Myers et al. (U.S. Patent Application Publication 2012/0326772, hereinafter “Myers”). 
         Regarding independent claim 1 (Currently Amended), Sawada teaches a memory cell device, comprising: at least one memory cell (Figs. 3-4 and accompanying texts, memory cell MC); a first switch connected between the at least one memory cell and a reference potential node, the first switch configured to be selectively put into each one of at least three operating states comprising an on state, an off state and a conductive state, wherein an electrical conductivity of the first switch in the conductive state is lower than in the on state and higher 

        Myers teaches a second switch configured to be selectively put into each one of the at least three operating states, wherein an electrical conductivity of the second switch in the conductive state is lower than in the on state and higher than in the off state (Figs. 3-7 and accompanying texts, a second switch, e.g., transistor 28 in Figs. 2-5, configured to be selectively put into each one of the at least three operating states, e.g., operational mode, retention mode and power off mode in Figs. 3, 4 and 5, respectively, wherein an electrical conductivity of the second switch 28 in the conductive state, e.g., (VDD-VSS)/3 at retention mode in Fig. 4, is lower than in the on state, e.g., (VDD-VSS) at operational mode in Fig. 3, and higher than in the off state, e.g., 0V at power off mode in Fig. 5, as shown in Figs. 3-5 and para. [0073]-[0077]).
        Since Sawada and Myers are both from the same field of integrated circuit, the purpose disclosed by Myers would have been recognized in the pertinent art of Sawada.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Myers into the teaching of Sawada for the purpose of providing a memory device which use power gating as to reduce power consumption of the memory device by reducing leakage current during retention mode due to smaller magnitude of low power voltage difference between main power rail and ground power rail.  
        Regarding dependent claim 2, the combination of Sawada and Myers teaches the memory cell device as claimed in claim 1, further comprising: a third switch connected between the at least one memory cell and the reference potential node, wherein the switch driver logic is further being adapted to put the third switch selectively into one of precisely two operating 
       Regarding dependent claim 3, the combination of Sawada and Myers teaches the memory cell device as claimed in claim 2, wherein the switch driver logic is adapted to put the memory cell device selectively into one of at least three power levels by putting the first switch and the second switch respectively into one of its three operating states and the third switch into one of the two operating states, wherein the at least three power levels comprise: a fully on state, in which the first switch, the second switch and the third switch are in INF 2018 P 51669 US-27-the on state; a partial power state, in which at least one of the first switch and the second switch is in the conductive state; and a fully off state, in which the first switch, the second switch and the third switch are in the off state (Sawada, Fig. 4-5, 8-9 and accompanying texts, the switch driver logic 20 is adapted to put the memory cell device selectively into one of at least three power levels by putting the first switch NM10 and the second switch PM10 respectively into one of its three operating states, e.g. normal operation mode NOP, resume standby mode RS and shut down mode SD, and the third switch NM13 into one of the two operating states, e.g., “on” state and “off” state, wherein the at least three power levels comprise: a fully on state, in which the first switch NM10, the second switch PM10 and the third switch NM13 are in INF 2018 P 51669 US-27-the on state/normal operation mode NOP; a partial power state, in which at least one of the first switch NM10 and the second switch PM10 is in the conductive state/resume standby mode RS; and a fully off state, in which the first switch NM10, the second switch PM10 and the third switch NM13 are in the off state/shut down mode SD).  
Regarding dependent claim 4, the combination of Sawada and Myers teaches the memory cell device as claimed in claim 3, wherein, in the partial power state, at least one of the first, the second and the third switch is in the on state and at least one of the other two switches is in the off state (Sawada, Figs. 4-5, 8-9 and accompanying texts, in the partial power state, e.g., resume standby state RS, at least one of the first, the second and the third switch is in the on state, e.g., the second switch PM10 is in the on state since its control line ARYSWP is “low” during the timing period RS in Fig. 5, and at least one of the other two switches is in the off state, e.g., the first switch NM10 is in the off state since its control line ARYSWN is “low” during the timing period RS in Fig. 5).
       Regarding dependent claim 6, the combination of Sawada and Myers teaches the memory cell device as claimed in claim 1, wherein: the first switch comprises a first field-effect transistor; and the second switch comprises a second field-effect transistor (Sawada, Fig. 4 and accompanying texts, the first switch comprises a first field-effect transistor NM10; and the second switch comprises a second field-effect transistor PM10).
       Regarding dependent claim 9, the combination of Sawada and Myers teaches  the memory cell device as claimed in claim 6, wherein the first field-effect transistor comprises a first gate; and wherein the switch driver logic comprises a first gate control circuit adapted to connect the first gate to a positive voltage supply terminal in the on state, to connect the first gate to a ground terminal in the off state, and to connect the first gate to a virtual voltage supply terminal in the conductive state (Sawada, Figs. 4-5 and accompanying texts, the first field-effect transistor NM10 comprises a first gate at node ND3; and wherein the switch driver logic 20 comprises a first gate control circuit comprising transistors PM11, NM12 and NM11 in Fig. 4 adapted to connect the first gate to a positive voltage supply terminal VDD in the on state/normal operating node NOP, to connect the first gate at node N3 to a ground terminal VSS in the off state/shut down mode SD, and to connect the first gate at node N3 to a virtual voltage supply terminal ARVSS in the conductive state/resume standby mode RS).  
         Regarding dependent claim 10, the combination of Sawada and Myers teaches memory cell device as claimed in claim 9, wherein the gate control circuit comprises: a third field-effect transistor coupled between the first gate and the positive voltage supply terminal; a fourth field-effect transistor coupled between the first gate and the ground terminal; and a fifth field-effect transistor between the first gate and the virtual voltage supply terminal (Sawada, Fig. 4 and accompanying texts, the gate control circuit in Fig. 4 comprises: a third field-effect transistor PM11 coupled between the first gate at node N3 and the positive voltage supply terminal VDD; a fourth field-effect transistor NM12 coupled between the first gate at node N3 and the ground terminal VSS; and a fifth field-effect transistor NM11 between the first gate at node N3 and the virtual voltage supply terminal ARVSS).  
        Regarding dependent claim 11, the combination of Sawada and Myers teaches the memory cell device as claimed in claim 9, wherein the memory cell device forms a volatile data memory (Sawada, Figs. 1-4 and accompanying texts, the memory cell device forms a volatile data memory, e.g., static random access memory or SRAM).  
        Regarding dependent claim 12, the combination of Sawada and Myers teaches the memory cell device as claimed in claim 9, wherein the first field-effect transistor is an NFET transistor; and wherein the virtual voltage supply terminal is a ground terminal (Sawada, Figs. 4-5 and accompanying texts, the first field-effect transistor NM10 is an NFET transistor; and wherein the virtual voltage supply terminal ARVSS is a ground terminal).
        Regarding dependent claim 15, the combination of Sawada and Myers teaches the memory cell device as claimed in claim 1, wherein the switch driver logic is adapted to put the memory cell device selectively into one of at least three power levels by putting the first switch and the second switch respectively into one of its three operating states, wherein the at least three power levels comprise: a fully on state, in which the first switch and the second switch are in the on state; a partial power state, in which at least one of the first switch and the second switch is in the conductive state; and a fully off state, in which the first switch and the second 
     Regarding dependent claim 16, the combination of Sawada and Myers teaches the memory cell device as claimed in claim 15, wherein that at least three power levels comprise a partially on state in which: the first switch is in the on state and the second switch is in the off state; or the first switch is in the off state and the second switch is in the on state (Sawada, Fig. 4-5 and accompanying texts, that at least three power levels comprise a partially on state, e.g., resume standby mode RS in Fig. 5, in which: the first switch NM10 is in the off state since its control gate signal ARYSWN is at “low” level and the second switch PM10 is in the on state since its control gate signal ARYSWP is at “low” level, as shown in Fig. 5).  
        Regarding dependent claim 17, the combination of Sawada and Myers teaches the memory cell device as claimed in claim 16, wherein, in the partial power state or in the partially on state, a value of a voltage dropped at the at least one memory cell is sufficiently high to ensure continuous data storage (Sawada, Fig. 4-5 and accompanying texts, in the partial power state or in the partially on state, e.g., resume standby mode RS, a value of a voltage dropped at the at least one memory cell MC is sufficiently high to ensure continuous data storage).  
        Regarding dependent claim 18, the combination of Sawada and Myers teaches the memory cell device as claimed in claim 1, wherein the memory cell device forms an SRAM, 
     Regarding independent claim 19, the claim is analogous to claim 1 above, written as a method for operating a memory cell device. This claim recites substantially the same limitations that are performed by claim 1 above, and therefore it is rejected for the same reasons.
      Regarding dependent claim 20, this claim recites substantially the same limitations that are performed by claim 2 above, and therefore it is rejected for the same reasons.
      Regarding dependent claim 21, this claim recites substantially the same limitations that are performed by claim 3 above, and therefore it is rejected for the same reasons.
      Regarding dependent claim 22, this claim recites substantially the same limitations that are performed by claim 4 above, and therefore it is rejected for the same reasons.
      Regarding dependent claim 23, this claim recites substantially the same limitations that are performed by claim 15 above, and therefore it is rejected for the same reasons.
      Regarding dependent claim 24, this claim recites substantially the same limitations that are performed by claim 16 above, and therefore it is rejected for the same reasons.
      Regarding dependent claim 26, Sawada discloses the method for operating a memory cell device as claimed in claim 23, further comprising: INF 2018 P 51669 US-32-putting the memory cell device into the fully on state for active operation; and putting the memory cell device into the partial power state for standby operation (Sawada, Figs. 4-5 and accompanying texts, putting the memory cell device into the fully on state, e.g., normal operating mode NOP, for active operation; and putting the memory cell device into the partial power state, e.g., resume standby mode RS, for standby operation, as shown in Fig. 5).
       Regarding independent claim 27, the claim is analogous to claim 1 above. This claim recites substantially the same limitations that are performed by claim 1 above, and therefore it is rejected for the same reasons.

.    Claims 5, 7, 8, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada, in view of Myers, further in view of Fukuda (U.S. Patent Application Publication 2016/0260473, cited in the previous Office Action dated 12/01/2020). 
         Regarding dependent claims 5, 7, 8, 28 and 29, the combination of Sawada and Myers teaches all the limitations of claims 1 and 6 above except for wherein the first switch in the conductive state has a higher electrical conductivity than the second switch in the conductive state (as recited in claim5), wherein: the conductive state of the first field-effect transistor is a diode-mode state of the first field-effect transistor; and the conductive state of the second field-effect transistor is a diode-mode state of the second field-effect transistor (as recited in claims 7 and 29), wherein: the first field-effect transistor comprises a greater transistor width than the second field- effect transistor; or the first field-effect transistor has a lower threshold voltage than the second field-effect transistor (as recited in claim 8), and wherein the first switch and the second switch are configured to be simultaneously placed in the conductive state (as recited in claim 28).
       Fukuda teaches a memory device wherein the first switch in the conductive state has a higher electrical conductivity than the second switch in the conductive state (Figs. 1-2 and accompanying texts, first switch circuit connected with transistor 20 in a conductive state has a higher electrical conductivity, e.g., higher current driving capability, than second switch connected with transistor 21 in the conductive state, para. [0037]), wherein: the conductive state of the first field-effect transistor is a diode-mode state of the first field-effect transistor; and the conductive state of the second field-effect transistor is a diode-mode state of the second field-effect transistor (Figs. 1-2 and accompanying texts, the conductive state of the first field-effect transistor 20 is a diode-mode state of the first field-effect transistor 20; and the conductive state of the second field-effect transistor 21 is a diode-mode state of the second field-effect transistor 21, para. [0035], [0037]), and wherein: the first field-effect transistor comprises a greater transistor width than the second field- effect transistor; or the first field-effect transistor has a 
        Since Sawada, Myers and Fukuda are from the same field of memory device, the purpose disclosed by Fukuda would have been recognized in the pertinent arts of Sawada and Myers.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Fukuda into the teachings of Sawada and Myers for the purpose of providing a memory device having a voltage generator which included first and second circuits, to supply voltage to power supply wiring through the first circuit or the second circuit when the SRAM cell is in the standby state, so that power consumption of the device can be reduced. The first and second circuits include a diode-connected first transistor and a diode-connected second transistor, respectively. A driving capability of the first transistor is different from a driving capability of the second transistor (Fukuda, Abstract). 

12.    Claims 13, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada, in view of Myers, further in view of Patil et al. (U.S. Patent Application Publication 2012/0013319, hereinafter “Patil”, cited in the previous Office Action dated 12/01/2020). 
         Regarding dependent claim 13, the combination of Sawada and Myers teaches all the limitations of claims 1 and 6 above except for wherein the first field-effect transistor comprises a first gate; and wherein the switch driver logic comprises a gate control circuit adapted to connect the first gate to a ground terminal in the on state, to connect the first gate to a positive voltage 
       Patil teaches a processing memory circuit wherein the first field-effect transistor comprises a first gate; and wherein the switch driver logic comprises a gate control circuit adapted to connect the first gate to a ground terminal in the on state, to connect the first gate to a positive voltage supply terminal in the off state, and to connect the first gate to a virtual voltage supply terminal in the conductive state (Figs. 1-4 and accompanying texts, a first field-effect transistor 8 comprises a first gate at node Gt; and wherein the switch driver logic comprises a gate control circuit, e.g., circuit 12 and transistor 1 in Fig. 1, adapted to connect the first gate at node Gt to a ground terminal at voltage level “0” in the on state/active power up state, to connect the first gate at node Gt to a positive voltage supply terminal at voltage level “1” in the off state/sleep power down state, and to connect the first gate at node Gt to a virtual voltage supply terminal at voltage level VDDG-Vtp-dV in the conductive state/retention state, as shown in Fig. 2 and accompanying texts). 
        Since Sawada, Myers and Patil are from the same field of memory device, the purpose disclosed by Patil would have been recognized in the pertinent arts of Sawada and Myers.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Patil into the teachings of Sawada and Myers for the purpose of providing a power control apparatus for use in a data processing apparatus for controlling a main supply voltage of a processing memory circuit. The power control apparatus can reduce the circuit area and static leakage overhead associated with power control by approximately fifty percent when a single switch device provides the power gating and retention functions. The power control apparatus enables reducing the overhead associated with providing different power saving modes (Patil, Abstract).
         Regarding dependent claim 14, the combination of Sawada, Myers and Patil teaches the memory cell device as claimed in claim 13, wherein the first field-effect transistor is a PFET 
          Regarding dependent claim 25, the combination of Sawada and Myers teaches all the limitations of claims 19, 23 and 24 above except for when putting the memory cell device from the fully off state into the fully on state, initially putting the memory cell device from the fully off state into the partially on state, and subsequently putting the memory cell device from the partially on state into the fully on state.
        Patil teaches a processing memory circuit comprising when putting the memory cell device from the fully off state into the fully on state, initially putting the memory cell device from the fully off state into the partially on state, and subsequently putting the memory cell device from the partially on state into the fully on state (Figs. 1-4 and accompanying texts, when putting the processing memory cell device 110 of Fig. 4 from the fully off state/power down state at transition D in Fig. 3 into the fully on state/power up state at transition F, initially putting the memory cell device 110 from the fully off state at transition D into the partially on state/retention state at transition E, and subsequently putting the memory cell device 110 from the partially on state/retention state at transition E into the fully on state/power up state at transition F, as shown in Fig. 3 and accompanying texts). 
        Since Sawada, Myers and Patil are from the same field of memory device, the purpose disclosed by Patil would have been recognized in the pertinent arts of Sawada and Myers.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Patil into the teachings of Sawada and Myers for the purpose of providing a power control apparatus for use in a data processing apparatus for controlling a main supply voltage of a processing memory circuit. The power control apparatus can reduce the circuit area and static leakage overhead associated with power control by approximately fifty percent when a single switch device provides the power 
   
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
15.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TRI M HOANG/Primary Examiner, Art Unit 2827